[Cite as State v. Hackney, 2021-Ohio-2064.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-20-1193

        Appellee                                  Trial Court No. CR0202001060

v.

Rhonda Hackney                                    DECISION AND JUDGMENT

        Appellant                                 Decided: June 21, 2021

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani and Claudia A Ford,
        Assistant Prosecuting Attorneys, for appellee.

        Anthony J. Richardson, II, and
        Anthony A. Gonzalez, for appellant.

                                                  *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Rhonda Hackney, appeals the judgment entered by the Lucas

County Court of Common Pleas on October 21, 2020, granting the state’s motion to

disqualify attorney Anthony Richardson (“Richardson”) from representing her in the
above-captioned action. For the reasons that follow, we affirm the judgment of the trial

court.

         {¶ 2} Appellant sets forth the following assignment of error:

         I.   The trial court was unreasonable in disqualifying appellant’s defense counsel

     of choice.

                                     Statement of Facts

         {¶ 3} In the indictment, the state of Ohio charges appellant with the following

offenses: complicity to possession of fentanyl and heroin, under R.C. 2923.03, R.C.

2925.11(A) and (C)(11), R.C. 2923.03, and R.C. 2925.11(A) and (C)(6)(a); complicity to

trafficking in marijuana, under R.C. 2923.03, and R.C. 2925.03(A)(2) and (C)(3)(a);

complicity to having weapons under a disability, under R.C. 2923.03, and R.C.

2923.13(A) and (B); endangering children, under R.C. 2919.22; and tampering with

evidence, under R.C. 2921.12.

         {¶ 4} The charges resulted from a search executed on May 16, 2019, at appellant’s

residence, where appellant resided with her son, Antoine Gaither, who was also indicted.

The court joined appellant’s case with Gaither’s for trial, in Lucas County case No.

CR19-2421, but the cases were subsequently separated, following the filing of the instant

appeal. Both cases are currently awaiting trial.

         {¶ 5} Initial discovery in this case was provided to defense counsel Richardson on

February 7, 2020, and supplemental discovery was produced on February 20 and 24,




2.
2020, respectively. In the discovery, the state made defense counsel aware that Miracle

Durden was a material witness in the joined case against appellant and her son. At all

relevant times, the discovery identified Durden as Gaither’s significant other and

indicated that Durden and Gaither shared a residence. The state asserts that audio-

recorded evidence that was provided to defense counsel “directly implicate[s]” appellant

in one or more of the crimes for which she was indicted, and, further, establishes that

Durden could possibly face criminal charges for her participation with appellant in one or

more of the crimes for which appellant was indicted. The state further asserts that the

prosecution may call Miracle Durden as a witness in both appellant and Gaither’s cases.

       {¶ 6} On or about May 27, 2020, attorney Richardson, although fully aware that

Durden had been identified as a material witness for the state in the Lucas County case,

entered his appearance on behalf of Miracle Durden in a Franklin County criminal case in

which Durden faced robbery charges. The state asserts that defense counsel’s conduct

created a conflict of interest involving his ethical obligations to his clients, appellant and

Durden. Richardson and appellant dispute this assertion.

                                   Statement of the Case

       {¶ 7} On July 16, 2020, the state filed a motion to disqualify counsel to have

Richardson removed as counsel of record for appellant. On July 20, 2020, Richardson

obtained informed consent, signed by appellant and Miracle Durden, to continue

representation of both clients in the unrelated matters. Richardson filed a memo




3.
opposing the motion to disqualify, on July 24, 2020. On August 11, 2020, the state filed

its reply memo in support.

       {¶ 8} The Lucas County trial court heard oral arguments on September 10, 2020.

Appellant and Miracle Durden were available to waive any conflict on the record. On

October 21, 2020, the trial court granted the motion to disqualify Richardson, asserting

that the U.S. Constitution required such award to the state. Appellant filed a timely

notice of appeal on November 19, 2020.

                                         Analysis

       {¶ 9} Criminal defendants have a right to counsel, guaranteed under the Sixth

Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution. “ ‘[A]n element of this right is the right of a defendant who does not

require appointed counsel to choose who will represent him.’ ” State v. Miller, 9th Dist.

Summit No. 27048, 2015-Ohio-279, ¶ 8, quoting United States v. Gonzalez-Lopez, 548

U.S. 140, 144, 126 S. Ct. 2557, 165 L.Ed.2d 409 (2006). “A court commits structural

error when it wrongfully denies a defendant his counsel of choice, so a defendant need

not demonstrate further prejudice.” Id. The wrongful deprivation of a defendant’s choice

of counsel “entitles [the defendant] to an automatic reversal of his conviction.” State v.

Chambliss, 128 Ohio St.3d 507, 2011-Ohio-1785, 947 N.E.2d 651, ¶ 18. Further,

“because the right to one’s choice of counsel is fundamental, a pretrial ruling that




4.
removes one’s retained counsel of choice is immediately appealable.” State v. Ross,

2018-Ohio-3524, 108 N.E.3d 1247, ¶ 5 (9th Dist.).

       {¶ 10} Although fundamental, the right to counsel is not absolute. Id. at ¶ 6. A

defendant has no right to an attorney with a conflict of interest. Id. An actual conflict or

even “a showing of a serious potential for conflict” will justify a trial court’s removal of a

defendant’s counsel of choice. Id., citing Wheat v. United States, 486 U.S. 153, 164, 108

S.Ct. 1692, 100 L.Ed.2d 140 (1988). This is because trial courts have an “ ‘independent

interest in ensuring that criminal trials are conducted within the ethical standards of the

profession and that legal proceedings appear fair to all who observe them.’ ” Gonzalez-

Lopez at 152, quoting Wheat at 160. Thus, “[t]rial courts have the inherent authority to

regulate the conduct of attorneys, including the disqualification of attorneys in

accordance with the Ohio Rules of Professional Conduct.” State v. Rivera, 9th Dist.

Lorain Nos. 16CA011057, 16CA011059, 16CA011060, 16CA011061, 16CA011063,

16CA011073, 16CA011075, 2017-Ohio-8514, ¶ 8, citing Harold Pollock Co., LPA v.

Bishop, 9th Dist. Lorain No. 12CA010233, 2014-Ohio-1132, ¶ 7. See also Avon Lake

Mun. Utils. Dep’t v. Pfizenmayer, 9th Dist. Lorain No. 07CA009174, 2008-Ohio-344, ¶

13.

       {¶ 11} Trial courts possess broad discretion when considering motions to

disqualify counsel and, therefore, an appellate court reviews a trial court’s determination

regarding a motion to disqualify counsel for an abuse of discretion. In re E.M.J., 9th




5.
Dist. Medina No. 15CA0098-M, 2017-Ohio-1090, ¶ 5, quoting Pfizenmayer at ¶ 13. An

abuse of discretion connotes more than a mere error of law or judgment, and instead

requires a finding that the trial court’s decision was unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 276

(1983).

       {¶ 12} Prof. Cond. Rule 1.7, which addresses attorney conflicts of interest with

current clients, relevantly provides:

       (a) A lawyer’s acceptance or continuation of representation of a client

       creates a conflict of interest if either of the following applies:

       (1) the representation of that client will be directly adverse to another

       current client;

       (2) there is a substantial risk that the lawyer’s ability to consider,

       recommend, or carry out an appropriate course of action for that client will

       be materially limited by the lawyer’s responsibilities to another client, a

       former client, or a third person or by the lawyer’s own personal interests.

       (b) A lawyer shall not accept or continue the representation of a client if a

       conflict of interest would be created pursuant to division (a) of this rule,

       unless all of the following apply:

       (1) the lawyer will be able to provide competent and diligent representation

       to each affected client;




6.
       (2) each affected client gives informed consent, confirmed in writing;

       (3) the representation is not precluded by division (c) of this rule.

       (c) Even if each affected client consents, the lawyer shall not accept or

       continue the representation if either of the following applies:

       (1) the representation is prohibited by law;

       (2) the representation would involve the assertion of a claim by one client

       against another client represented by the lawyer in the same proceeding.

       {¶ 13} Not just the trial court, but defense counsel as well is under an

affirmative duty to ensure that a defendant’s representation is conflict-free. State v.

Dillon, 74 Ohio St.3d 166, 167–68, 657 N.E.2d 273, 275 (1995). Nevertheless, attorney

Richardson took on representation of Durden, a state witness, some three months after he

received audio-recorded evidence that is steadfastly characterized by the state as showing

that Durden is an adverse material witness to appellant, his client in this case. According

to the state, Durden’s audio-recorded telephone conversations directly implicate appellant

in one or more of the crimes for which appellant was indicted.

       {¶ 14} Attorney Richardson claims that he was unaware of any potential conflict

of interest, that he does not consider Durden to be an adverse witness, and that -- unlike

the state -- he does not believe that Durden’s testimony would be directly harmful to

appellant’s case. Because he does not consider Durden to be an adverse witness,

Richardson claims that he would be able to effectively represent appellant, even if he had




7.
to cross-examine Durden. However, because the purpose of cross-examination is to

discredit any testimony that is favorable to the state, it seems unlikely that Richardson

could vigorously cross-examine Durden, while having her as a client.

       {¶ 15} Richardson states that if Durden were to testify, her testimony would not be

harmful to appellant, as it would be in all ways consistent with the positions taken by

appellant. Such a statement implies that Richardson has already had discussions with his

one client, Durden, about her knowledge of the facts that led to the charges against his

other client, appellant. Those conversations between counsel and each of his clients are

confidential communications protected by the attorney-client privilege.

       {¶ 16} Here, the serious potential conflict is clear. “Courts have recognized the

‘obvious’ potential for conflict where defense counsel ‘is under a duty to represent

zealously the defendant, while on the other hand, he has a duty of confidentiality to his

former client, the government witness.’ ” State v. Johnson, 10th Dist. Franklin App. Nos.

13AP-997, 13AP-999, 2015-Ohio-3248, 40 N.E.3d 628, ¶ 91, citing United States v.

Falzone, 766 F.Supp. 1265, 1271 (W.D.N.Y. 1991). It has frequently been decided that

an attorney’s duty of loyalty to a client requires disqualification in cases where a former

client seeks to cooperate with the government and to testify against the present client.

Id., citing United States v. Alvarez, S.D.Fla. No. 10-20547-CR, 2010 WL 4774649 (Nov.

16, 2010). The court in Johnson noted that “[t]he potential for conflict arises especially

in the context of cross-examination, as defense counsel’s ‘most important function’




8.
during a criminal trial is to ‘vigorously cross-examine the government’s witness.’ ” Id.,

citing Falzone at 1271; see also United States v. Moscony, 927 F.2d 742, 750 (3rd Cir.

1991) (“Conflicts of interest arise whenever an attorney’s loyalties are divided * * * and

an attorney who cross-examines former clients inherently encounters divided loyalties.”)

“[T]here need not be a ‘substantial relationship’ between the subject matter of the prior

representation and the issues in the present case before disqualification is warranted.”

Falzone at 1275. Instead, “[a]ll that is required is that the interest of the defendant

potentially conflicts with the interest of the former client.” Id.1

       {¶ 17} As indicated above, Prof. Cond. Rule 1.7(a)(1) provides that a “lawyer’s

acceptance or continuation of representation of a client creates a conflict of interest if * *

* the representation of that client will be directly adverse to another current client * * *.”

Examples of what constitutes “directly adverse” representation is explained in the

comments to this rule. Comment 10 provides that “[t]he concurrent representation of

clients whose interests are directly adverse always creates a conflict of interest.”

Comment 11 explains that “a directly adverse conflict may also arise when effective

representation of a client who is a party in a lawsuit requires a lawyer to cross-examine

another client, represented in a different matter, who appears as a witness in the suit.”




1
 To the extent that the cited cases deal with “former,” as compared to “current,” clients,
we feel that this is a distinction without a difference as far as an attorney’s ethical
obligations are concerned.



9.
       {¶ 18} In the instant case, there is no question that it is at least conceivable, if not

probable, that at trial in appellant’s case, defense counsel will be required to cross-

examine his client, Durden. This presents a serious, potential conflict of interest which

disqualifies Richardson under Prof. Cond. Rule 1.7(a)(1).

       {¶ 19} We next consider Prof. Cond. Rule 1.7(a)(2), which provides that a conflict

arises when “there is a substantial risk that the lawyer’s ability to consider, recommend,

or carry out an appropriate course of action for that client will be materially limited by

the lawyer’s responsibilities to another client * * * .” Comment 17 to this rule explains

that a material limitation conflict of interest exists “if there is a substantial risk that a

lawyer’s action on behalf of one client in one case will materially limit the lawyer’s

effectiveness in concurrently representing another client in a different case.”

       {¶ 20} In the current case, Durden is said to have material information, and she is

said to have been present at times relevant to the charges against appellant and her co-

defendant, Gaither. It is certainly conceivable, if not probable, that a material witness

with potential criminal culpability might eventually choose to cooperate with the state

and to testify against appellant in order to avoid a felony indictment. Should that

situation arise in this case, it is unclear how defense counsel could ethically discuss such

an option with Durden, because he already represents appellant.

       {¶ 21} Defense counsel cannot advocate on behalf of a client in one case, when it

will likely weaken the position taken on behalf of another client in another case. Thus,




10.
counsel is limited with respect to the advice he can give to one client without potentially

negatively impacting the other. If Durden testifies in this case -- whether called by the

state or as a court witness -- counsel will be placed in the position of having to cross-

examine his own client. Should the state indict Durden on the same set of facts as in the

present case, counsel will also have a conflict of interest in the development of trial

strategies, in the negotiation of plea agreements, and in the mitigation phases at

sentencing of his clients. It is also conceivable that either or both of counsel’s clients

could raise the conflict-of-interest issue on appeal, or in other post-conviction actions, by

way of an ineffective assistance of counsel claim, which could then result in an

overturned conviction.

       {¶ 22} For all of the foregoing reasons, we find that defense counsel has also

created serious potential for conflict of interest in this case under Prof. Cond Rule

1.7(A)(2).

       {¶ 23} We additionally find that the written consent that was executed by

appellant and Durden does not obviate or cure Richardson’s conflict of interest. This is

because the trial court has “substantial latitude” to reject a client’s waiver of conflicts of

interest. State v. Gilliam, 4th Dist. Scioto App. Nos. 11CA3439, 11CA3440, 2013-Ohio-

888, ¶ 1. The trial court can refuse proffered waivers “not only in those rare cases where

an actual conflict may be demonstrated before trial, but in the more common cases [such

as the one at hand] where a potential for conflict exists which may or may not burgeon




11.
into an actual conflict as the trial progresses.” Wheat, 486 U.S. at 163, 108 S.Ct. 1692,

100 L.Ed.2d 140. It has been recognized that permitting defendants to proceed with

conflicted counsel is “ ‘detrimental to the independent interest of the trial judge to be free

from future attacks over the adequacy of the waiver or the fairness of the proceedings in

his own court.’ ” Wheat at 162, quoting United States v. Dolan, 570 F.2d 1177, 1184 (3d

Cir. 1978).

       {¶ 24} Upon consideration of all of the foregoing, we find that the trial court

properly disqualified appellant’s retained counsel under Prof. Cond. Rule 1.07, based on

the existence of an actual and/or serious potential conflict of interest. As the trial court

acted entirely within its broad discretion in disqualifying counsel, appellant’s sole

assignment of error is found not well-taken. We affirm the judgment of the Lucas

County Court of Common Pleas. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment Affirmed.




12.
                                                                            State of Ohio
                                                                      v. Rhonda Hackney
                                                                      C.A. No. L-20-1193




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




13.